DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juan C. Marquez on 09/13/2021.
The Examiner’s amendment is as follows:
Cancel Claims 2, 4-6, 10-13, 15, 17-18, and 20.


    PNG
    media_image1.png
    882
    828
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1040
    837
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1032
    832
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1023
    834
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 1, 3, 7-9, 14, 16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggest, or render obvious the invention of claims 1, 3, 7-9, 14, 16, and 19.
Independent claims 1, 14, and 19 recite a composite separator, comprising: a first porous substrate; a first coating, wherein the first coating comprises inorganic particles and a binder; a second coating, wherein the second coating comprises a polymer binder; and a cation exchange layer, wherein the cation exchange layer comprises a second porous substrate grafted with a functional group, wherein the functional group is selected from the group consisting of an alkali-metal-sulfonic functional group, an alkali-metal-phosphoric functional group and a combination thereof, wherein the first coating is disposed between the first porous substrate and the cation exchange layer, and the second coating is disposed between the first coating and the cation exchange layer.
Previously cited Luski et al (US 2017/0365883 A1) discloses a composite separator (separator, 16’ in Fig. 2 for example, [0041]) comprising a first porous substrate (microporous membrane, 26 in Fig. 2 for example, [0041]) and a cation exchange layer (coating, 24 in Fig. 2 for example, [0041]). Luski discloses the cation exchange layer comprises a second porous substrate (polymer backbone 13 with pores 17 in Fig. 2 for example, [0041], [0042]) and a functional group (chelating agent, 15 in Fig. 2 for example) that is attached to second porous substrate ([0042]).

In the embodiment shown in Fig. 2, Luski is silent to what material the second porous substrate is, however, Luski does disclose the second porous substrate as a polymer backbone with pores formed throughout ([0037]). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the second porous substrate (polymer backbone with pores) is structurally the same as the first porous substrate (microporous membrane) described in Fig. 2, minus the functional groups that are attached to make the finished cation exchange layer, and that the material used for the first porous substrate (microporous membrane) could also be used as the second porous substrate (polymer backbone 13 with pores). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have chosen as the material of the second porous substrate to be polyethylene, polypropylene, or a combination thereof because it is a known material to be used as a porous polymer membrane (as applied to claim 8). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Luski further discloses the functional group (chelating agent) can be grafted onto the polymer of the first porous membrane (microporous membrane, Claim 18). With the knowledge that the second porous membrane (polymer backbone with pores) is the same material as the first porous membrane (microporous membrane), as stated above, one of ordinary skill in the art before the effective filing date of the claimed invention would also recognize that the functional group (chelating agent) can be grafted onto the second porous membrane (polymer backbone 
While Luski does not explicitly state the functional group (chelating agent) is selected from the group consisting of an alkali-metal-sulfonic functional group, an alkali-metal- phosphoric functional group and a combination thereof, Luski discloses examples of the functional groups (chelating agents) include ion traps in molecular form selected from the group consisting of: polyamines, thiols, alkali metal salts of organic acids (examples of organic acids include, e.g., phenols, alcohols, thiols, carboxylic acids, and sulfonic acids) ([0080]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen an alkali-metal-sulfonic functional group (chelating agent) as the functional group (chelating agent) within the cation exchange layer (coating) with a reasonable expectation it would lead to a successful cation exchange layer (coating). The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is 
As Applicant correctly and convincingly stated in Remarks Page 8, filed 09/02/2021, Luski discloses a structure wherein the cation exchange layer and first porous substrate are integrated and are not separate. Therefore, Luski does not teach or suggest a disposing of a first coating between the cation exchange layer and first porous substrate. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US 20190237734 A1) teaches a multi-layer coating layer ([0058]). Lee teaches in the multi-layered coating layer, a layer including first organic particles, second organic particles, and a first binder, and a layer including first organic particles, second organic particles, a first binder, and a second binder may be arbitrarily arranged ([0058]). Lee teaches in some embodiments, the coating layer may include inorganic particles, and non-limiting examples of the inorganic particles have a plate form and include alumina and boehmite ([0067], [0069]). Lee teaches in this case, using inorganic particles having a plate form such as alumina and boehmite, a reduction in an area of the separator at a high temperature may be further suppressed or reduced, and relatively greater porosity may be secured ([0069]).
While Lee teaches coatings that speak on the composition of the first and second coating of independent claims 1, 14, and 19, as stated above, Luski discloses a structure wherein the cation exchange layer and first porous substrate are integrated and are not separate, therefore, there is no reason to modify Luski with the teaching of Lee to dispose a first coating between the cation exchange layer and first porous substrate.
Therefore, the reference fails to teach or suggest the particulars of the independent Claims 1, 14, and 19 and it’s not obvious to modify these teachings to give the instant claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.G.B./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729